IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ALLIED FIRE PROTECTION SYSTEMS            : No. 34 WM 2017
AND ZURICH AMERICAN INSURANCE             :
COMPANY,                                  :
                                          :
                   Petitioners            :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (WARNER),                           :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Review of Stay Order

of the Commonwealth Court is DENIED.